SCHUCHMAIi, J.
The only point urged by appellant to effect a reversal of the judgment is that the court erred in charging “that if, while the passenger is getting off the car, the jury find that the car is started suddenly, so as to produce a jerking motion, it is in itself an act of carelessness and negligence.” This was not error. Bennett v. Railroad Co., 40 App. Div. 626, 57 N. Y. Supp. 994; Roberts v. Johnson, 58 N. Y. 613; Schalscha v. Railroad Co., 19 Misc. Rep. 141, 43 N. Y. Supp. 251.
Judgment and order appealed from affirmed, with costs.
MCCARTHY, j., concurs.